NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                     Fed. R. App. P. 32.1



                    United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604
                                  Submitted August 29, 2008
                                  Decided October 6, 2008


                                           Before

                              FRANK H. EASTERBROOK , Chief Judge

                              RICHARD A. POSNER, Circuit Judge

                              TERENCE T. EVANS, Circuit Judge


No. 06-2887
TWAN STEPHENSON,                                            On Remand from the
     Petitioner-Appellant,                                  Supreme Court of the United
                                                            States.
               v.

UNITED STATES OF AMERICA,
      Respondent-Appellee.




                                            Order


         The judgment is affirmed. See Nunez v. United States, No. 06-1014 (7th Cir. Oct. 6,
2008).